UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED MARCH 31, 2007 SATELLITE NEWSPAPERS CORP.(Exact name of small business registrant as specified in its charter) Nevada 000-26607 88-0390828 (State or other jurisdiction of incorporation or organization)) (Commission File Number) (I.R.S. Employer Identification Number) Bank of America Building 980 Post Road East Westport, Connecticut 06880 (Address of principal executive offices) (Zip Code) 203-401-8089 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Number of shares of the registrant’s common stock outstanding as of May 21, 2007 was: 423,477,518 Traditional Small Business Disclosure Format:Yes []No [X] SATELLITE NEWSPAPAERSCORP. FORM 10-QSB FOR QUARTER ENDED MARCH 31, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 03 Consolidated Balance Sheet as of March 31, 2007 (Unaudited) and December 31, 2006 05 Consolidated Statements of Operations – For the Three Months Ended March 31, 2007 (Unaudited)and March 31, 2006 06 Consolidated Statements of Cash Flows – For the Three Months Ended March 31, 2007 (Unaudited) 07 Notes to Unaudited Condensed Consolidated Financial Statements 08 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 09 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 12 ITEM 2. - CHANGES IN SECURITIES AND USE OF PROCEEDS 12 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. - OTHER INFORMATION 13 ITEM 6. - EXHIBITS AND REPORTS ON FORM 8-K 13 SIGNATURES 14 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SATELLITE NEWSPAPERS CORP. AND SUBSIDIARY FINANCIAL STATEMENTS MARCH 31, 2 3 SATELLITE NEWSPAPERS CORP. AND SUBSIDIARY INDEX TO FINANCIAL STATEMENTS MARCH31, 2 FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet as of March 31, 2007 (Unaudited) and December 31, 2005 Consolidated Statements of Operations (Unaudited)– For the Three Months Ended March 31, 2007 and 2006 Consolidated Statements of Cash Flows (Unaudited)– For the Three Months Ended March 31, 2007 and 2006 Notes to Unaudited Condensed Financial Statements 4 SATELLITE NEWSPAPERS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 1,075 $ 1,334 Total Current Assets 1,075 1,334 Total Assets $ 1,075 $ 1,334 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 160,786 $ 1,326,620 Accrued salaries and related expenses 113,543 213,180 Accrued expenses 5,082 1,591 Notes payable to related parties 327,000 461,486 Loans payable 5,045 1,899,949 Total Current Liabilities 611,456 3,902,826 STOCKHOLDERS' DEFICIT Preferred stock, par value $0.001 authorized 500,000,000 shares, 2,179,533 and 1,657,533 Class A convertible preferred shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 2,180 1,658 Common stock authorized 500,000,000 shares, par value $0.001, issued and outstanding 423,477,518 shares at March 31, 2007 and December 31, 2006 423,478 423,478 Additional paid-in-capital 13,548,781 12,949,303 Accumulated deficit (14,584,820 ) (17,327,202 ) Accumulated other comprehensive income 51,271 Total Stockholders' Deficit (610,381 ) (3,901,492 ) Total Liabilities and Stockholders' Deficit $ 1,075 $ 1,334 See accompanying notes to financial statements. 5 SATELLITE NEWSPAPAERS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Month Ended March 31, 2007 2006 NET SALES $ 68,929 COST AND EXPENSES Cost of services 86,278 Selling, general and administrative 8,798 332,422 Depreciation and amortization 107,922 Total Costs and Expenses 8,798 526,622 NET OPERATING LOSS (8,798 ) (457,693 ) OTHER INCOME (EXPENSE) Currency Gain 27,383 Interest expense (3,491 ) (31,281 ) (3,491 ) (3,898 ) NET LOSS FROM CONTINUING OPERATIONS $ (12,289 ) $ (461,591 ) DISCONTINUED OPERATIONS Loss from discontinued operations (less applicableincome taxes of 0) (788,736 ) Gain from the disposal of discontinued operations(less applicable income taxes of 0) 3,543,407 Gain from discontinued operations 2,754,671 NET GAIN (LOSS) $ 2,742,382 $ (461,591 ) NET GAIN (LOSS) PER COMMON SHARE (BASIC AND DILUTED) $ 0.01 $ (0.01 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 423,477,518 422,844,185 See accompanying notes to financial statements. 6 SATELLITE NEWSPAPERS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Month Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES CONTINUING OPERATIONS Net loss $ (12,289 ) $ (461,591 ) Adjustments to reconcile net gain/(loss) to cash flows used in operating activities: Depreciation 107,922 Changes in operating assets and liabilities: Accounts receivable (43,773 ) Accounts payable 115,854 Accrued expenses 3,491 (43,663 ) Accrued salaries and related expenses 161,325 NET CASH USED IN CONTINUING OPERATING ACTIVITIES (8,798 ) (163,926 ) CASH FLOWS FROM FINANCING ACTIVITIES Advances (to)/from noted payable to related parties 94,024 Change in loans payable 41,164 Proceeds from issuance of common stock NET CASH PROVIDED IN CONTINUINGFINANCING ACTIVITIES 135,188 Discontinuing operations Net income 2,754,671 Decrease in net liabilities of entitiesdiscontinued (3,294,861 ) NET CASH USED IN DISCONTINUEDOPERATION (540,190 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from issuance of common stock 600,000 NET CASH PROVIDED IN FINANCINGACTIVITIES 600,000 EFFECT OF EXCHANGE RATE CHANGES ON CASH (51,271 ) 6,353 (DECREASE) INCREASE IN CASH (259 ) (22,385 ) CASH, BEGINNING OF PERIOD 1,334 37,509 CASH, END OF PERIOD $ 1,075 $ 15,124 See accompanying notes to financial statements. 7 SATELLITENEWSPAPERS CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS MARCH 31, 2007 NOTE 1 BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the financial statements not misleading have been included.Results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Satellite Enterprise Corp. and Subsidiaries annual report on Form 10-KSB for the year ended December 31, 2006. NOTE 2GOING CONCERN As shown in the accompanying financial statements, the Company has incurred cumulative net operating losses of $14,584,820 and, has a negative working capital, and a stockholders’ deficit. Management’s plans include the seeking of a merger candidate and the raising of capital through the equity markets to fund future operations and the generating of revenue through its business. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations.Additionally, even if the Company is successful in merging with another company and does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurance that the revenue will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 PREFERRED STOCK On January 12, 2007, $600,000 of convertible debt issued by a subsidiary was converted into 521,739 shares of the Company Preferred Stock. NOTE 4MEDIA FINANCE EN SUISSE HOLDING (BANKRUPTCY) On March 10, 2007, Media Finance en Suisse Holding was placed into bankruptcy and complete liquidation under Swiss laws.Media Finance en Suisse Holding was considered a Viable Interest Entity. NOTE5LEGAL PROCEEDINGS On March 19th, 2007 the Company entered into a written Settlement and Release Agreement with DeVries and Mariani whereby in consideration of payment by the Company to DeVries and Mariani the combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars, DeVries and Mariani agreed to accept said payment and upon receiving full payment from the Company, to release and discharge the Company and all current and former principals, officers, agents, attorneys, employees, heirs, administrators, executors, successors or assigns and/or representatives of the Company, from any and all judgments, agreements, claims, demands, claims of action, known or unknown, which DeVries and/or Mariani may claim against the Company including but not limited to the One Million Four Hundred Forty Thousand ($1,440,000.00) U.S. Dollars outstanding judgment in the Fifteenth Judicial Circuit Court located in Palm Beach County, Florida, claiming breach of employment agreements against Satellite and against the Company’s CEO claiming fraud. The Company paid to DeVries and Mariani Seventy Five Thousand($75,000.00) U.S. Dollars and has agreed that it will bank wire to DeVries and Mariani on or before 4:00PM eastern standard time on Tuesday, the 19th day of July, 2007 the remaining Seventy Five Thousand ($75,000.00) U.S. Dollars of the total combined sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars. The Agreement states that until Company bank wires to DeVries and Mariani the entire funds in the sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars, and said funds are received by Attorney Malard, and said funds are paid in full on or before 4:00PM eastern standard time on Tuesday, the 19th day of July, 2007, DeVries and Mariani do not release or discharge the Company from any judgments against the Company. The Agreement further states that in the event the Company does not bank wires to DeVries and Mariani the entire funds in the sum of One Hundred Fifty Thousand ($150,000.00) U.S. Dollars by the due date, the Agreement becomes null and void and DeVries and Mariani can keep any and all monies paid to date on account of the agreement as their liquidated damages. 8 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OERATION. Management has ceased operations as of September 30, 2006 of the operations of Satellite Newspapers Suisse GMBH, its operating subsidiary.The ceasing of the operation does not allow the Company to generate revenues.As a result, it is questionable whether the Company can continue as a going concern. A. PRIOR HISTORY OF SATELLITE The Company was formed as a Nevada corporation on April 14, 1998, to operate as a specialty retailer of fine jewelry. In its fiscal year ending June 30, 2000, the Company sold a limited quantity of jewelry through direct mail and word of mouth advertising. On July 29, 2000, subsequent to the close of its June 30, 2000 fiscal year, the Company acquired 100% of the outstanding shares of GreenVolt Corp., an Ontario Corporation (“GreenVolt”) in a stock for stock exchange. GreenVolt was in the process of developing fuel cell technologies for commercial and industrial use. In connection with this transaction, management of the Company changed, and the Company disposed of its retail jewelrybusiness in September 2000, by transfer ofall jewelryassets and liabilities to Larry Beck, a former director of the company. In connection with such transaction, the Company changed its name from Beck & Co., Inc. to GreenVolt Power Corp. On August 27, 2002, Satellite Holdings, Ltd., a corporation organized under the laws of Turks & Caicos, acquired 13,783,740 shares of the Company’s common stock from Thomas L. Faul. Such shares represented approximately 53% of the issued and outstanding common stock of the Company. Mr. Faul resigned as the Company’s sole officer and director, after appointing Robert Hodge as the Company’s new President and CEO, and as Chairman of the Board of Directors. In addition, in exchange for the release by Faul of the Company for various claims, the Company transferred its wholly owned subsidiary, GreenVolt Corp., to Faul. On August 28, 2002, the Board of Directors of the Company resolved to change the name of the Company to Satellite Enterprises Corp., and on September 15, 2002, the Company completed a one-for-one-hundred reverse stock split (the “Reverse Stock Split”) of its outstanding common stock. During fiscal year 2003, the Company concentrated its efforts on maintaining its corporate status and seeking a merger candidate. On June 20, 2003, in conjunction with a previously reported change of control of the Company, the Company entered into a Rights Agreement with Satellite Newspapers Worldwide NV, a corporation organized under the laws of the Netherlands (hereinafter “Satellite Newspapers”). Under said Rights Agreement, Satellite Newspapers appointed the Company as it’s irrevocable commercial exclusive distributor to promote the sale and/or lease of its newspaper Kiosks (hereinafter “KiOSK) and the associated Satellite newspaper content distribution technology for which Satellite Newspapers has developed the technology, owns the patents, engineering and technical design. These Rights include the exclusive rights to use the trade names, logos and other trade designations, including, but not limited to, all rights to the Satellite Newspapers derived content fed into the territory granted therein to the Company and the names “Satellite Newspapers” devices or variants thereof as a corporate or trade name of Satellite Newspapers. These Rights also include the exclusive rights to distribute all available contents of its KiOSKs in its territory which includes all of North, Central and South America including but not limited to Mexico, the United States and all its territories, and all the Caribbean Islands, including the existing inventory of prototype and placebo units of its KiOSKs in the Americas. The Rights further include all parts and supply inventory owned by Satellite Newspapers relating to its KiOSKs in said territory. In October 2003, Satellite Newspapers took a different direction. Satellite Newspapers sold their patents, software and trademarks to Media Finance en Suisse Holding GmbH, a Swiss corporation (hereinafter “Media Finance”). Thereafter, Media Finance set up an operating subsidiary, Satellite Newspapers Suisse GmbH, a Swiss corporation (hereinafter “Satellite Swiss”). Media Finance granted Satellite Swiss a twenty-year exclusive license to distribute all satellite derived contents for the purpose of commercializing their product under a revenue sharing arrangement. 9 On November 26, 2003, the Company entered into a Stock Purchase Option Agreement dated November 26, 2003 with Media Finance for the purchase of 100% of Satellite Swiss. This option agreement allowed the Company to acquire the right to purchase 100% of the shares of common stock of Satellite Swiss. On February 15, 2004, the Company exercised the option and acquired 100% of Satellite Swiss in consideration for the issuance of 126,000,000 shares of common stock. On December 19, 2003, as part of the Company’s desire to obtain Satellite Swiss, Roy Piceni, founder of Satellite Newspapers and whose family owns 100% of Media Finance was elected the Company’s chairman of the board and as its president. Satellite Swiss consists of two subsidiaries, Satellite Newspapers Content BV a Dutch corporation that negotiates agreements with newspapers throughout the world for the rights to distribute their content and Satellite Newspapers Trading BV which has the production rights to produce and sell the KiOSKs. On March 11, 2004 the Company amended its Articles of Incorporation whereby the authorized number of shares of common stock were increased from 200,000,000 to 500,000,000 and thereafter declared a 3-for-1 stock split effective in the form of a 200 per cent stock dividend payable on or about March 31, 2004 to shareholders of record as of March 22, 2004 thereby increasing its issued shares as of that date to 197,887,545. On August 31, 2004, the Company entered into an agreement to acquire a 52% interest in SoliDAM, a software development company located in the Netherlands. The purchase price is to consist of the issuance of a $125,000 note payable to the stockholders of SoliDAM as well as 919,926 shares of the Company’s stock. On September 15, 2005, the Company and the shareholders of SoliDAM decided that the acquisition of SoliDAM was not in the best interests of either party. It was mutually agreed to unwind the transaction. Accordingly the shareholders of SoliDAM returned the 919,926 shares of the Company’s common stock and released the Company from its note obligation in the amount of $125,000. In June 2005, Swiss Satellite incorporated two new Swiss subsidiary entities. Satellite Newspapers Content GmbH and Satellite Newspapers Trading GmbH. Except for the Development and Network Management, the Swiss Companies will take over all activities from the Dutch Companies. On November 30, 2005, the Company changed its name from Satellite Newspapers Corp. to Satellite Newspapers Corp. In addition, effective November 30, 2005, the Company’s quotation symbol on the OTC Bulletin Board changed from SENR to SNWP. On December 5, 2005, Mr. Roy Piceni resigned as Chief Executive Officer of the Company. On December 5, 2005, the Board of Directors appointed Ms. Jerri L. Palmer as the new Chief Executive Officer of the Company. Mr. Piceni will continue to serve as the Chairman of the Board of Directors. On March 31, 2006, the Company’s subsidiary Swiss Satellite entered into a binding Secured Purchase Agreement which closed on the same date with Media Finance en Suisse Holding GmbH whereby the Company sold $2,700,000 original principal amount of Series A Premium Secured Convertible Debenture and its two Dutch subsidiaries Satellite Newspapers Content BV and Satellite Newspapers Trading BV. Media Finance en Suisse Holding GmbH paid for the Debentures and the two subsidiaries when it was transferred to Swiss Satellite all its validity issued and subsisting Intellectual Properties, such as patents to the manufacture of the KiOSKS that was owned by Media Finance en Suisse Holding GmbH. With this transaction, the twenty-year exclusive license distribution agreement with Media Finance has ended and the Company is free from its monthly fee obligation, since the Company is now the holder of these rights. Management has ceased operations as of September 30, 2006 of the operations of Satellite Newspapers Suisse GMBH, its operating subsidiary.The ceasing of the operation does not allow the Company to generate revenues.As a result, it is questionable whether the Company can continue as a going concern. 10 B. BUSINESS PLAN On March 27, 2007 the Company's Board of Directors and majority of its Shareholders approved to accept subject to due diligence by all parties the March 21, 2007 Memorandum Agreement executed with International Creative Property Belgium NV and Andreas Yanakopoulos, an operator and provider of elderly care services in Belgium, registered in Kapellen, Belgium (hereinafter “ICPB”).Under the Agreement, the Registrant agrees to purchase from ICPC in phase one, the following six (6) properties: Buildings: 1. PLS. MORETUISLER ANTWERP, 58 bed licenses, annual rental income € 317,550, valued cat 6%:€5,292,500, outstanding mortgage € 2,700,000, net value € 2,592,500. 2. BERGHEM ANTWERP, 55 bed licenses, annual rental income € 301,125, value at 6%: € 5,018,750, outstanding mortgage € 3,500,000, net value € 1,518,000. 3. VOTTEM LIEGE, project 0 bed licenses – 265 bed licenses after completion, value at € 6,000,000, outstanding mortgage € 2,300,000, net value € 3,700,000. 4. RED CROSS BUILDING, annual rental income € 450,313, value at € 8,204,000, outstanding mortgage € 4,300,000, net value € 3,904,000. 5. LEOPOLDSBURG, 120 bed licenses, annual rental income € 657,000, value at 6%: € 2,500,000, outstanding mortgage € 1,000,000, net value € 1,500,000. Land: 1. LINKEROEVER LEND, 40,000 m2, value € 8,000,000, no outstanding mortgage. Net Value: The total agreed Net Value of the Six (6) Phase 1 properties is € 21,215,250 or $28,320,230 at a conversion rate of 1.3349 as of this date. Remaining ICPB Buildings: ICPB has agreed to sell the remaining ten (10) properties – Phase 2 to the Registrant at Net Value within six (6) months after signing the definitive agreement. Operations: The Company will acquire all the operations of ICPB in two phases.In Phase 1, the Company will purchase a total of 716 Operations valued at € 20,000 per license.The total agreed Net Value of Phase 1 Operations is €14,320,000.The Company will acquire the remaining 648 Operations –
